Name: Commission Regulation (EC) No 1021/1999 of 18 May 1999 amending Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98 opening standing invitations to tender for the export of barley held by certain intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  trade;  tariff policy;  economic geography;  plant product
 Date Published: nan

 EN Official Journal of the European Communities19. 5. 1999 L 125/3 COMMISSION REGULATION (EC) No 1021/1999 of 18 May 1999 amending Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98 opening standing invitations to tender for the export of barley held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the sale of cereals held by the intervention agencies; (2) Whereas a later date must be set for the last partial invitation to tender for the tenders opened by Commission Regulations (EC) No 1666/98 (5), as last amended by Regulation (EC) No 631/1999 (6), (EC) No 1667/98 (7), as last amended by Regulation (EC) No 468/1999 (8), (EC) No 1735/98 (9), as last amended by Regulation (EC) No 438/1999 (10), (EC) No 1759/98 (11), as last amended by Regulation (EC) No 2642/98 (12), (EC) No 1760/98 (13), as last amended by Regulation (EC) No 849/1999 (14), and (EC) No 2198/98 (15), as last amended by Regula- tion (EC) No 2694/98 (16); (3) Whereas the invitation to tender for the export of intervention stocks is unusual in that it will also operate at the end of the marketing year, i.e. in June 1999; whereas, therefore, in the case of tenders made between 3 and 30 June 1999, deliv- eries will be possible only from 1 July 1999; whereas provision must accordingly be made to derogate from the first paragraph of Article 16 of Regulation (EEC) No 2131/93, which stipulates that payments must be made no later than one month after acceptance of the tender; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following sentence is added at the end of Article 2(1) of Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98: However, the customs export formalities for tenders submitted on or after 3 June 1999 shall be completed only on or after 1 July 1999.' Article 2 Article 4(2) of Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98 is replaced by the following: 2. Between 3 and 30 June 1999, tenders submitted under this invitation to tender shall not be admissible unless they are accompanied by a written undertaking to export only on or after 1 July 1999. The tenders may not be accompanied by applications for export licences submitted under Article 44 of Commission Regulation (EEC) No 3719/88 (*). (*) OJ L 331, 2.12.1988, p. 1.' Article 3 Article 5(3) of Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98 is replaced by the following: 3. The last partial invitation to tender shall expire on 30 September 1999 at 9 a.m. (Brussels time).' (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 211, 29.7.1998, p. 12. (6) OJ L 80, 25.3.1999, p. 9. (7) OJ L 211, 29.7.1998, p. 17. (8) OJ L 56, 4.3.1999, p. 24. (9) OJ L 217, 5.8.1998, p. 13. (10) OJ L 52, 27.2.1999, p. 31. (11) OJ L 221, 8.8.1998, p. 8. (12) OJ L 335, 10.12.1998, p. 12. (13) OJ L 221, 8.8.1998, p. 13. (14) OJ L 107, 24.4.1999, p. 8. (15) OJ L 277, 14.10.1998, p. 9. (16) OJ L 338, 15.12.1998, p. 10. EN Official Journal of the European Communities 19. 5. 1999L 125/4 Article 4 The following Article is added to Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98: Article 5a In the case of tenders submitted between 3 and 30 June 1999, the following conditions shall apply: Ã¯ £ § notwithstanding the first paragraph of Article 16 of Regulation (EEC) No 2131/93, the cereals must be paid for by 31 July 1999, at the latest, Ã¯ £ § notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131/93, the price to be paid for the export shall be that indicated in the tender.' Article 5 The following Article is added to Regulations (EC) No 1666/98, (EC) No 1667/98, (EC) No 1735/98, (EC) No 1759/98, (EC) No 1760/98 and (EC) No 2198/98: Article 5b In the case of licences applied for between 3 and 30 June 1999, without prejudice to Article 17(3) of Regu- lation (EEC) No 2131/93, the security referred to in the second indent of Article 17(2) of that Regulation shall be released only when proof is provided that the customs export formalities were completed on or after 1 July 1999.' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1999. For the Commission Franz FISCHLER Member of the Commission